Frankum, Justice.
The instant appeal is from a judgment entered June 12, 1968, overruling the defendant’s (appellant’s) motion to dismiss the plaintiff’s complaint. The record does not contain a certificate of the trial judge that the judgment from which the appeal was made is a judgment of such importance that an immediate review should be had. Under the decision of this court in Califon Constr. Co. v. Highland Apartments, 224 Ga. 610, the appeal must be and is

Dismissed.


All the Justices concur.